Citation Nr: 0925122	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-259 75	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement for the issue of entitlement to service 
connection for bilateral hearing loss was filed in June 2006, 
a statement of the case was issued in June 2006, and a 
substantive appeal was received in November 2006.  A notice 
of disagreement for the issue of entitlement to service 
connection for a low back disability was filed in August 
2006, a statement of the case was issued in September 2006, 
and a substantive appeal was received in November 2006.  The 
Veteran testified at a hearing before the Board in July 2007.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  A low back disability was not manifested during active 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  A low back disability was not incurred in or aggravated 
by the Veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2006.  A March 2006 letter also provided the 
Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
reports of VA examinations dated in March 2006.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
hearing loss due to exposure to noise while working as a jet 
mechanic during active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination dated in September 
1956 for enlistment purposes reflects that no ear 
abnormalities were detected.  The veteran scored 15/15 
bilaterally on the whispered voice test.  

Audiometric testing dated in December 1959 showed pure tone 
thresholds, in decibels, as:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
10
10
5
10
15

Audiometric testing dated in July 1960 showed pure tone 
thresholds, in decibels, as:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
10
10
5
10
15

A Report of Medical Examination dated in August 1960 for 
separation purposes reflects that no ear abnormalities were 
detected.  Audiometric testing showed pure tone thresholds, 
in decibels, as:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
10
10
5
10
15

A Report of Medical History dated in August 1960 for 
separation purposes reflects that the Veteran checked the 
'no' box for ear, nose or throat trouble.  

The Veteran underwent a VA examination in March 2006.  He 
reported noise exposure while working as an aircraft mechanic 
in service.  He claimed post-service noise exposure while 
working as a mechanic, with some auto, tractor and combine 
noise.  He reported recreational noise exposure from some 
hunting.  

Speech recognition threshold scores were 100 percent for the 
ears bilaterally.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows, with a right ear average 
of 26 decibels and a left ear average of 20 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
10
25
50
LEFT
15
20
10
20
30

The examiner diagnosed moderate sensorineural hearing loss in 
the right ear and non-disabling hearing loss in the left ear.  
The examiner opined that it is not likely that the Veteran's 
hearing loss is a result of his military noise exposure.  The 
examiner reasoned that there was no "rateable" hearing loss 
on the hearing results from 1960.  

The clinically normal hearing findings upon separation from 
service are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
bilateral hearing loss was present at that time.  The Board 
views the examination report as competent evidence that there 
was no bilateral hearing loss at that time.  Also of 
significance is the fact that, upon separation from service, 
the Veteran reported no hearing complaints and checked the 
'no' box for hearing loss.  This suggests that the Veteran 
himself did not believe that he had any ongoing hearing loss 
at that time.  

The Board notes that the lack of any clinical evidence of 
hearing loss during the 45 years between the Veteran's 
separation from active duty and the first diagnosis of 
hearing loss is itself evidence tending to show that no 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any hearing loss during service in this case is supported 
by affirmative evidence, consisting of the service 
examination reports which included normal audiometric 
testing.  Although the Veteran has asserted that his hearing 
loss is due to acoustic trauma in service, the fact remains, 
however, that there is no record of complaints of hearing 
loss during service, and he has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of 
hearing loss until 2006.  Finally, the Board believes it 
significant that the March 2006 medical examiner opined that 
the current bilateral hearing loss was not etiologically 
related to service.  

The Board has considered the Veteran's own lay statements to 
the effect that his bilateral hearing loss is causally 
related to exposure to noise during active service.  However, 
the Veteran is not competent to provide a medical nexus 
opinion between bilateral hearing loss and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that bilateral hearing loss is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Low Back Disability

Factual Background & Analysis

Service treatment records dated in December 1958 reflect that 
the Veteran fell the previous day and complained of low back 
pain.  A Report of Medical Examination for separation 
purposes dated in August 1960 reflects that the Veteran's 
spine and other musculoskeletal were clinically evaluated as 
normal.  

Private medical records from Dr. K.R.C. dated in January 2006 
reflect that the Veteran complained of low back pain on 
various occasions dating from July 1983 to August 2004.  

The Veteran underwent a VA examination in March 2006.  He 
reported that he fell in service in 1957, and that he has had 
a low back problem ever since.  He stated that he believed 
that he received some medical care in the service for the 
condition.  

Following physical examination, the examiner diagnosed 
degenerative disc disease of the lumbosacral spine, 
especially L3-4, with episodes of a strain of the lumbosacral 
spine of musculoligamentous origin, as well as mild, balanced 
dextro-convex scoliosis.  The examiner was unable to resolve 
the issue of causation of the low back condition without 
resorting to mere speculation.  The examiner noted that the 
Veteran had a hard time recalling the exact mechanism of 
injury.  However, the Veteran did recall the date of injury 
in 1957 and indicated that he received some chiropractic care 
a couple of times a year, indicating that this happened 
almost every year since the initial episode in 1957.  The 
examiner noted that the initial injury was nearly 50 years 
earlier, and there was an absence of requirement for 
physician intervention at any point.  The examiner stated 
that, to indicate that the 1957 event in service could have 
given rise to the current chronic strain of the lumbosacral 
spine, would require this examiner to resort to mere 
speculation.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service.  While 
service treatment records reflect that the Veteran complained 
of low back pain in service, the August 1960 separation 
examination report showed a normal spine.  Furthermore, there 
is no post-service complaints of low back pain until 1983.  
Thus, complaints of symptomatology related to the low back 
was not rendered until 22 years after separation from service 
and a diagnosis related to the low back was not rendered 
until 45 years after separation from service.  Although the 
record presents valid findings of a current low back 
disability, the span of time between the claimed injury and 
the medical documentation of a low back disability is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  In other words, this type of evidence is too remote 
to be causally linked.  Furthermore, none of the 
aforementioned medical evidence links the Veteran's low back 
disability to his military service.  The March 2006 VA 
examiner indicated that any opinion as to causation would be 
speculative.

The Board has considered the Veteran's own lay statements to 
the effect that he fell in service and a low back disability 
is causally related to service.  However, the Veteran is not 
competent to provide a medical nexus opinion between a low 
back disability and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a low back disability is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for a low back disability is not 
warranted.  

The appeal is denied as to both issues.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


